Citation Nr: 0918693	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-06 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at  Northbay Medical Center from March 21, 2006 to 
March 22, 2006. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to 
February 1985.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an August 2006 determination by the 
Department of Veterans Affairs Northern California Health 
Care System (NCHCS).  A notice of disagreement was received 
in September 2006, a statement of the case was issued in 
December 2006, and a substantive appeal was received in March 
2007.  The Veteran testified before the undersigned at a 
Board video conference hearing in April 2009.  A transcript 
of this proceeding is associated with the duplicate Combined 
Health Record (CHR).   

The appeal is REMANDED to the Department of Veterans Affairs 
Northern California Health Care System (NCHCS).  VA will 
notify the appellant if further action is required.


REMAND

The CHR shows that the Veteran complained of left knee pain 
in a March 16, 2006 VA outpatient treatment report.  
Examination of the left knee at that time was normal.  The 
Veteran subsequently presented herself to the Northbay 
Medical Center Emergency Room on the evening of March 21, 
2006, again complaining of left knee pain.  These records 
show that the Veteran was being treated for a neuroma on her 
left knee and was scheduled for surgery.  According to the 
Veteran, X-rays of the left knee were performed and she was 
given medication for the pain.  Subsequently, on May 4, 2009 
the Veteran underwent surgery for excision of a left knee 
subcutaneous painful lesion at a VA facility.    

The Veteran is seeking payment for private medical care 
rendered from March 21, 2006 to March 22, 2006 at Northbay 
Medical Center.  During the April 2009 hearing, the Veteran 
admitted that she did not receive prior authorization for the 
medical services performed at Northbay on March 21/22nd, 2006 
but stated that it was an emergency and also stated that she 
did not know about the David Grant VA Hospital which was open 
24 hours a day and was also close in proximity to the 
Veteran's home. 

Initially, the Board observes that the statement of the case 
provided the requirements for payment or reimbursement of the 
expenses of care for a service-connected disability, not 
previously authorized, in a private hospital pursuant to 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  However, the 
Veteran is not service-connected for any disability, and, 
thus the applicable regulations are 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008, which enacted the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, 113 Stat. 
1556 (1999) and pertain to payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities.  Thus, the Veteran should be provided the 
appropriate regulations in a supplemental statement of the 
case.  See 38 C.F.R. §§ 19.29(b), 19.31(b)(2).     

Further, as above, the Veteran sought private treatment for 
left knee pain at Northbay Medical Center on the evening of 
March 21, 2006.  She has indicated that the VA outpatient 
clinic that she regularly went to was closed at that time.  
The NCHCS has denied the Veteran's claim because the 
condition was non-emergent and VA facilities were feasibly 
available.  However, there is no documentation in the claims 
file to support these findings.  Therefore, the Board finds 
that the distances between the Veteran's residence and 
Northbay Medical Center as well as the nearest VA medical 
facility capable of treating the Veteran at that time of 
night for the medical problems presented from March 21 to 
March 22, 2006 should be documented in the claims file.  

Moreover, in August 2006 and November 2006, it appears that 
registered nurses did a review of the file and completed a 
form denying the Veteran's claim under the Millennium 
Healthcare Act; however, a rationale for their opinions was 
not given.  Thus, in light of the further development, the 
Board finds that a VA medical opinion is necessary to 
determine whether the care provided from March 21 to March 
22, 2006 at Northbay Medical Center was for an emergent 
condition and whether a VA facility was feasibly available.    

Lastly, under the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board acknowledges that the Veteran was sent a 
VCAA letter in December 2006.  However, the letter merely 
discusses the VCAA in general terms and fails to provide the 
information and evidence needed to substantiate and complete 
a claim under the Millennium Healthcare Act.  Thus, in light 
of the need to remand for other matters, the NCHCS should 
furnish the Veteran with an appropriate VCAA letter.  The 
letter should specifically include notice to the Veteran of 
the evidence necessary to substantiate her claim on appeal 
under the Millennium Healthcare Act.  

Accordingly, the case is REMANDED for the following actions:

1.  The NCHCS should furnish the Veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the Veteran of the evidence necessary 
to substantiate her claim on appeal under 
the Millennium Healthcare Act.  

2.  The NCHCS should document for the 
claims file the distances between the 
Veteran's residence and Northbay 
Medical Center as well as the nearest 
VA medical facility capable of treating 
the Veteran at that time of night for 
the medical problems presented from 
March 21, 2006 to March 22, 2006.

3.  Thereafter, the claims file should 
be sent to an appropriate VA medical 
doctor who, after reviewing the file in 
its entirety, should address the 
following:

a.  Whether the treatment received from 
March 21, 2006 to March 22, 2006 at 
Northbay Medical Center was for a 
medical emergency as reasonably viewed 
by a prudent lay person?  In this 
regard, was the treatment of such a 
nature that delay in obtaining the 
treatment would have been hazardous to 
life and health?  Rationale for any 
opinion should be given  

b.  If it is determined that the 
Veteran was treated for a medical 
emergency condition, the physician 
should state whether a VA facility was 
feasibly available.  In addressing this 
question, the physician should note 
whether the urgency of the Veteran's 
medical condition, the relative 
distance of the travel involved in 
obtaining adequate VA treatment or the 
nature of the treatment made it 
necessary or economically advisable to 
use Northbay Medical Center.  The 
physician should also address whether 
VA had the ability to provide immediate 
treatment, and if not, whether any 
delay in treatment would have had a 
negative impact on the Veteran's 
health.

A complete rationale for all opinions 
expressed should be given.

4.  Thereafter, the NCHCS should review 
the Veteran's claim and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the Veteran should be furnished a 
supplemental statement of the case, to 
specifically include the requirements set 
forth under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008, and be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


